ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_03_FR.txt.             DÉCLARATION DE M. LE JUGE SIMMA

 raduction]

L’interprétation que fait la Cour de la demande de l’Assemblée générale est
r trop restrictive et susceptible d’induire en erreur — L’approche de la Cour
note une conception dépassée du droit international — La demande aurait
 rité une réponse plus complète, passant par l’analyse de règles tant permis-
es que prohibitives du droit international — Selon le principe du Lotus, sur
 uel s’est fondée la Cour, tout ce qui n’est pas expressément interdit est uni-
 mément licite — La Cour aurait pu se demander si le droit international peut
e neutre ou délibérément muet sur certaines questions et s’il peut faire une
 ce à la notion de « tolérance » — En adoptant ainsi une approche limitative,
Cour a réduit la qualité consultative de son avis.

1. Bien que je souscrive à la plupart des motifs avancés par la Cour
nsi qu’à la réponse qu’elle a donnée à l’Assemblée générale, je crains
 e son analyse n’ait été par trop restrictive et qu’elle ne soit susceptible
 nduire en erreur. En particulier, au paragraphe 56 de l’avis consultatif,
 demande de l’Assemblée générale est interprétée comme visant simple-
ent à obtenir un avis sur la question de savoir si la déclaration d’indé-
ndance du Kosovo a été adoptée en violation ou non du droit interna-
 nal, et ce, d’une manière que je considère comme très discutable sur le
an méthodologique. A mon sens, cette interprétation non seulement va
 ’encontre du libellé même de la demande, qui pose en termes neutres
 question de la « conformité au droit international » de la déclaration
 ndépendance (voir avis consultatif, par. 1), mais encore elle soustrait à
xamen de la Cour la question de savoir si le droit international peut
rmettre expressément ou même prévoir un droit à l’indépendance lors-
 e certaines conditions sont remplies.
2. Je trouve cette approche troublante compte tenu de la conclusion
nérale de la Cour figurant au paragraphe 3 du dispositif (ibid., par. 123),
 on laquelle la déclaration d’indépendance « n’a pas violé le droit inter-
 tional ». La logique qui sous-tend l’approche suivie par la Cour dénote
 e conception ancienne et vieillie du droit international, fondée qu’elle
  sur le fameux adage figurant dans l’arrêt rendu en l’affaire du Lotus,
 on lequel les limitations posées à l’indépendance d’un Etat ne se pré-
ment pas, l’ordre juridique international étant par nature consensuel
otus, arrêt no 9, 1927, C.P.J.I. série A n° 10, p. 18). Comme la Cour
rmanente dans l’affaire du Lotus (ibid., p. 19-21), la Cour a conclu
 ns le présent avis que, en ce qui concerne un acte spécifique, il n’est pas
cessaire de démontrer l’existence d’une règle permissive dès lors qu’il
existe pas d’interdiction.
3. Sur ce point, dans le contexte actuel d’un ordre juridique interna-
 nal fortement influencé par des idées venues du droit public, le raison-

                                                                            79

ment de la Cour est dépassé. A titre d’explication, je ferai ici deux
 servations. Premièrement, en limitant indûment la portée de son ana-
 e, la Cour n’a pas répondu de manière satisfaisante à la question qui
  était posée. Pour ce faire, elle aurait dû examiner de façon plus pous-
e les règles tant prohibitives que permissives du droit international
ncernant les déclarations d’indépendance et les tentatives de sécession.
euxièmement, en se fondant sur le principe du Lotus, la Cour n’a pas su
 sir l’occasion de dépasser cette vision anachronique extrêmement
 onsensualiste » du droit international. Elle aurait pu envisager la ques-
 n dans une autre perspective, et ne pas se contenter d’assimiler de
anière formaliste absence d’interdiction et existence d’une règle permis-
 e ; elle aurait pu aussi examiner la possibilité que le droit international
 t neutre ou délibérément muet quant à la licéité de certains actes.

 4. En ce qui concerne mon premier argument, je voudrais rappeler le
 ellé de la demande de l’Assemblée générale, qui voulait savoir si la
 claration d’indépendance du Kosovo était « conforme au droit interna-
 nal » (avis consultatif, par. 1). Dans son avis, la Cour considère que,
 ur répondre à cette question, il lui suffit de vérifier s’il existe, en droit
 ernational, une règle prohibitive en la matière, considérant donc que,
   l’absence de violation du droit international, il y a conformité avec
 ui-ci (ibid., par. 56). Cette interprétation, cependant, cadre mal avec les
 mes mêmes de la demande, qui ne pose délibérément pas la question de
 xistence d’une règle prohibitive ou permissive en droit international. Si
Assemblée générale avait voulu limiter ainsi la portée de sa question,
 e aurait aisément pu choisir un autre libellé qui l’aurait indiqué claire-
ent, l’expression « conforme au » revêtant par nature un sens plus large.
 5. Certes, la demande n’est pas rédigée de la même manière que la
 estion posée à la Cour suprême du Canada (qui portait sur un « droit
  procéder ... à la sécession » — voir ibid., p. 55), mais cette différence ne
  tifie pas la conclusion de la Cour selon laquelle l’expression « confor-
 té au » doit être interprétée comme renvoyant exclusivement à la ques-
 n de l’existence d’une règle prohibitive, la déclaration d’indépendance
ant, en l’absence d’une telle règle, conforme au droit international.
 6. En outre, de nombreux participants à la procédure, y compris les
 teurs de la déclaration d’indépendance, ont fait valoir des arguments
 s au droit des peuples à disposer d’eux-mêmes et à la question de la
 écession-remède » (voir ibid., par. 82). La Cour aurait pu examiner le
nd même de ces arguments, mais son interprétation restrictive du
 amp de la question l’en a empêchée. Or, la question de la pertinence
 s notions d’autodétermination et de « sécession-remède » est importante
 ur la solution du différend du Kosovo dans son ensemble et l’examen
 haustif de tous les aspects de la conformité de la déclaration au droit
 ernational. Les auteurs mêmes de la déclaration d’indépendance se
 èrent, au paragraphe 1 de son dispositif, à la « volonté du peuple », ce
 i est une façon assez claire de revendiquer l’exercice de l’autodétermi-
 tion (voir paragraphe 75 de l’avis, où le texte de la déclaration d’indé-

                                                                           80

ndance est cité in extenso). De plus, l’examen de ces points serait entré
écisément dans le champ de la question telle qu’interprétée par les
osovars eux-mêmes — et par plusieurs autres participants à la procé-
 re —, qui se réfèrent à un droit à l’autodétermination externe fondé sur
droit à l’autodétermination et à la « sécession-remède » dont ils peuvent
 prévaloir en tant que peuple. La manière dont la Cour a traité — ou
utôt n’a pas traité — ces arguments n’est, à mon sens, pas satisfaisante
r le plan judiciaire, puisque la Cour n’a pas refusé de donner l’avis que
  avait demandé l’Assemblée générale.
7. A la lumière de ce qui précède, j’estime que la demande de l’Assem-
ée générale aurait mérité une réponse plus complète, portant sur les
gles tant permissives que prohibitives du droit international, et compre-
 nt une analyse approfondie de la question de savoir si le principe de
utodétermination ou une quelconque autre règle (faisant peut-être
pressément référence à la « sécession-remède ») autorise, voire justifie,
ndépendance (par voie de sécession) de certains peuples ou territoires.
 la étant, je ne considère pas qu’il relève de mon rôle judiciaire d’exa-
 ner ces arguments in extenso ; c’est pourquoi, sur ce point, je dirai seu-
ment que la Cour aurait pu donner un avis plus satisfaisant intellectuel-
ment et plus pertinent au regard de l’ordre juridique international dans
 forme actuelle si elle n’avait fait une interprétation aussi restrictive de
 portée de la question. En traitant ces questions de manière plus com-
ète, la Cour aurait démontré qu’elle était au fait de l’architecture
tuelle du droit international.
8. Deuxièmement, outre ces préoccupations concernant la question
écifique à laquelle la Cour devait répondre, l’approche adoptée soulève
alement un problème conceptuel plus large. Dans la lecture qu’elle a
 te de la question de l’Assemblée générale et dans le raisonnement
 ’elle a suivi, la Cour a directement conclu que l’absence d’interdiction
lait autorisation, appliquant ainsi purement et simplement le principe
  Lotus. En reprenant ce principe, la Cour répond à la question d’une
anière qui rappelle le positivisme du XIXe siècle et sa déférence exces-
 e à l’égard du consentement de l’Etat. Selon cette conception, tout ce
 i n’est pas expressément interdit est uniformément licite ; il n’est fait
 cun cas des nuances possibles de la non-interdiction, qui va de ce qui
  « toléré » à ce qui est « souhaitable » en passant par ce qui est « accep-
ble ». Dans ces conditions, même s’il existait un droit positif clairement
connu de déclarer l’indépendance, cela n’aurait en rien changé la réponse
 nnée par la Cour.
9. En interprétant comme elle l’a fait la question de l’Assemblée géné-
 e, la Cour s’est privée de la possibilité de s’interroger sur le statut
écis, en droit international, d’une déclaration d’indépendance. Si au
ntraire elle s’était écartée du principe du Lotus, elle aurait pu se deman-
r si le droit peut être neutre ou délibérément muet sur certaines ques-
 ns, en d’autres termes s’il peut faire une place à la notion de tolérance
 rompre ainsi avec l’opposition binaire entre permission et interdiction,
ssant le champ libre à tout un éventail d’activités non interdites. Qu’un

                                                                         81

 te puisse être « toléré » ne signifierait pas nécessairement qu’il est
  cite », mais plutôt qu’il n’est « pas illicite ». En ce sens, je suis préoc-
 pé de ce que l’étroitesse de l’approche de la Cour risque, à l’avenir, de
miter sa capacité à tenir compte des importantes nuances qui colorent
ut le droit international. Par ailleurs, que l’ordre juridique international
 isse être délibérément muet ou neutre quant à certains faits ou actes
a rien à voir avec la situation du non liquet, qui se produit lorsqu’une
  titution judiciaire n’est pas en mesure de se prononcer sur un point de
 oit parce qu’elle conclut que le droit n’est pas clair. La neutralité du
 oit international sur certains points indique simplement qu’il existe des
 maines qui n’ont pas encore été réglementés par lui et qui peut-être ne
 seront jamais. La cohérence de l’ordre juridique international ne sau-
  t se trouver confrontée à un problème conceptuel plus vaste.
 10. Pour ces raisons, la Cour aurait dû examiner la question dans une
 rspective un peu plus large, et ne pas se borner à l’application méca-
que de principes juridiques. Telle que posée par l’Assemblée générale,
  question circonscrivait déjà étroitement l’aspect sur lequel devait se
 ononcer la Cour dans le différend portant sur le statut final du Kosovo.
ue la Cour ait sciemment choisi de limiter encore la portée de la ques-
  n l’a conduite à suivre un raisonnement judiciaire dans lequel elle a
 ssé de côté certains des points les plus importants concernant ce statut
 al. En ne se demandant même pas si une déclaration d’indépendance
 uvait être « tolérée », voire était expressément autorisée par le droit
  ernational, la Cour n’a pas pleinement répondu à la demande de
Assemblée générale et, à mon sens, la qualité consultative de son avis
 n trouve sensiblement réduite.

                                                  (Signé) Bruno SIMMA.




                                                                           82

